UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6184


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SPENCER BOWENS, a/k/a Scooter, a/k/a        Clyde,   a/k/a   Melvin
McCurdy, a/k/a Doc Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:98-cr-00110-REP-1)


Submitted:   March 28, 2013                  Decided:    April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Spencer Bowens, Appellant Pro Se.        Norval George Metcalf,
Assistant United States Attorney, David John Novak, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Spencer Bowens seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28 U.S.C.A. § 2255 (West Supp. 2012) motion, and dismissing it

on that basis.           The order is not appealable unless a circuit

justice    or    judge    issues   a   certificate       of   appealability.      28

U.S.C. § 2253(c)(1)(B) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,     537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Bowens has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Bowens’ notice of appeal and

informal brief as an application to file a second or successive

                                            2
§ 2255 motion.            United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).            In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:     (1)          newly       discovered        evidence,            not         previously

discoverable        by    due     diligence,         that     would     be      sufficient       to

establish      by    clear        and   convincing           evidence        that,       but    for

constitutional error, no reasonable factfinder would have found

the   movant      guilty        of    the     offense;       or   (2)       a     new    rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                      28 U.S.C.A.

§ 2255(h)    (West        Supp.      2012).         Bowens’    claims        do    not    satisfy

either of these criteria.                   Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are      adequately        presented        in      the     materials

before    this      court    and     argument        would    not     aid       the     decisional

process.



                                                                                         DISMISSED




                                                3